Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Because of the Applicant’s amendment, the objections to the specification and claims 1-10, in the Office action filed January 7, 2022, are hereby withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 12, 2022 was filed after the mailing date of the non-final Office action on January 7, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mogil et al. (2005/0072181) [Mogil] in view of Owen (6,209,343), and further in view of Baumann et al. (2013/0283845) [Baumann]
Re Amended Claim 1, Mogil – an insulated container with liner and lid – discloses an insulating device [20] comprising: an outer shell [26] defining a first sidewall [62, Paragraph 95 Lines 5-7]; an inner liner [30] forming a storage compartment [50]; an insulating layer [28], positioned in between the outer shell and the inner liner on an external side of the container [Paragraph 95 Lines 5-10]; an opening [80] configured to allow access to the storage compartment; and a closure [32] adapted to substantially seal the opening, the closure being substantially waterproof so as to resist liquid from exiting the opening when the insulating device is in any orientation [Paragraph 96 Lines 6-11].
Mogil does not expressly disclose the insulating layer coupled to an aerogel structure, in which and aerogel structure providing insulation for the storage compartment.  However, Owen – a portable container with insulation – discloses an outer shell [Owen, 20a] with an inner liner [Owen, 10] with an insulating layer [Owen, 22] attached to an aerogel structure [Owen, 23, Fig. 1, and Col. 5 Line 60 to Col. 6 Line 10].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses an aerogel structure that can be attached to insulation layers.  One of ordinary skill would be able to modify the Mogil container to have an insulation layer attached with an aerogel structure, before the effective filing date of the invention with predictable and obvious results, to have improved insulation to the container [Owen, Col. 6 Lines 5-8].

Re Claim 2, Mogil in view of Owen in view of Baumann discloses the claimed invention according to Claim 1 above; further, the combination discloses the outer shell further comprises a second sidewall [Mogil, 66] and a third sidewall [Mogil, 64 and 68] and wherein the opening extends through the first sidewall, the second sidewall, and the third sidewall [Mogil, Paragraph 105, and Fib. 1b].
Re Claim 3, Mogil in view of Owen in view of Baumann discloses the claimed invention according to Claim 1 above; further, the combination discloses the insulating device is in a shape of a cuboid [Mogil, Fig. 1a].
Re Claim 7, Mogil in view of Owen in view of Baumann discloses the claimed invention according to Claim 1 above; further, the combination discloses the outer shell 
 Re Claim 9, Mogil in view of Owen in view of Baumann discloses the claimed invention according to Claim 1 above; further, the combination discloses the inner liner is formed by way of injection molding [Mogil, Paragraph 119 Lines 10-12].
Claims 1, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seiders et al. (2015/0353263) [Seiders] in view of Owen, and further in view of Baumann.
Re Amended Claim 1, Seiders – an insulating container – discloses an insulating device [10] comprising: an outer shell [501] defining a first sidewall [501b]; an inner liner [500] forming a storage compartment [504]; an insulating layer [502], positioned in between the outer shell and the inner liner on an external side of the container; an opening [512] configured to allow access to the storage compartment; and a closure [301] adapted to substantially seal the opening, the closure being substantially waterproof so as to resist liquid from exiting the opening when the insulating device is in any orientation [Paragraphs 41 and 42].
Seiders does not expressly disclose the insulating layer coupled to an aerogel structure, in which and aerogel structure providing insulation for the storage compartment.  However, Owen discloses an outer shell [Owen, 20a] with an inner liner [Owen, 10] with an insulating layer [Owen, 22] attached to an aerogel structure [Owen, 23, Fig. 1, and Col. 5 Line 60 to Col. 6 Line 10].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses an 
The Seiders and Owen combination does not expressly disclose that the aerogel structure further comprises skiving features that extend into the aerogel structure, and are configured to facilitate folding of the aerogel structure.  However, Baumann discloses an aerogel [Baumann, Paragraph 175] in which the structure has a ridge or skiving structure [Baumann, Paragraphs 159 and 160].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the structure of the aerogel has a different outer surface.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the aerogel structure of the Seiders wall structure to have a skiving or ridge structure, before the effective filing date of the invention with predictable and obvious results, for “the carbon aerogel is characterized by having physical characteristics of in-situ formation on the substrate.” [Baumann, Paragraph 6 Lines 3-5] and to be able to adhere to different surfaces [Baumann, Paragraph 7 Lines 21-27].
Re Claim 6, Seiders in view of Owen in view of Baumann discloses the claimed invention according to Claim 1 above; further, the combination discloses the closure is substantially waterproof so as to resist liquid from exiting the opening when the insulating device is filled [Seiders, Paragraph 73 and 74].  Seiders in view of Owen in view of Baumann discloses the claimed invention but for the insulating device is filled completely with water and is dropped from a height of six feet.  However, the Applicant 
	Re Claim 8, Seiders in view of Owen in view of Baumann discloses the claimed invention according to Claim 1 above; further, the combination discloses the inner liner is formed of a first piece [Seiders, 500a] and a second piece [Seiders, 500b] and wherein the first piece is joined to the second piece by way of a weld to define a seam and wherein the seam is covered with a seam tape [Seiders, Paragraph 27 Lines 4-12].
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Seiders in view of Owen in view of Baumann as applied to amended claim 1 above, and further in view of West (5,779,089).
Re Claim 4, although the Seiders, Owen, and Baumann combination discloses the inner liner and the outer shell form a joint, the Seiders and Owen combination does not expressly disclose a vent to gases.  However, West – a cryogenic container with a vent – discloses there is a vent that allows the container to be able to vent to the gas [West, 28, Col. 3 Lines 1-4].  The Applicant believes the claimed invention has an improvement over the prior art, wherein the prior art already discloses a venting between the inner liner and outer shell.  One of ordinary skill would be able to modify the Seiders container with the inner liner and outer shell to have a vent, before the 
Re Claim 5, although the Seiders and Owen, and Baumann combination discloses that the outer shell has one or more handles [Seiders, 210 and 218], the combination does not expressly disclose that a vent is formed adjacent to a location of the one or more handles.  However, West discloses there is a vent that can be next to the handles [West, 28, Col. 3 Lines 1-4].  The Applicant believes the claimed invention has an improvement over the prior art, wherein the prior art already discloses a venting between the inner liner and outer shell.  One of ordinary skill would be able to modify the Seiders container to have a vent next to the handles, before the effective filing date of the invention with predictable and obvious results, “to vent the evaporating and expanding gas within the storage tank.” [West, Col. 2 Lines 11-13]
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seiders in view of Owen in view of Baumann as applied to amended claim 1 above, and further in view of Munie et al. (2018/0162626) [Munie].
Although the Seiders, Owen, and Baumann combination discloses the closure is a zipper and is substantially waterproof and wherein the zipper comprises a pull [Seiders, 302], the combination does not expressly discloses the pull is formed from a cloth, string, or rope.  However, Munie – an insulated backpack – discloses the zipper is a pull-tab [Munie, 3302] that is made of cloth, string, or rope [Munie, Paragraph 215 Lines 2-12].  The Applicant believes the claimed invention has an improvement over the prior art, wherein the prior art already discloses the pull-tab can be made of cloth, string, or rope.  One of ordinary skill would be able to modify the Seiders closure to make the .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, see Remarks, Page 6 Lines 15-25, filed January 27, 2022, with respect to the rejection(s) of claim 1 under §103 as unpatentable over Mogil in view of Owen, or Seiders in view of Owen, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Claim 1 as being unpatentable under §103 over either Mogil in view of Owen in view of Baumann, or Seiders in view of Owen in view of Baumann.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ROBERT J HICKS/Primary Examiner, Art Unit 3736